I do not think the judgment should be reversed and the case remanded, with direction to enter judgment for the plaintiff.
There should be a new trial, because of error assigned by defendant. The court was in error in not giving the following instruction, requested by defendant, or covering the point in the charge to the jury:
"The plaintiff, Mr. Kellstrom, and his attorney, must prove to you by a preponderance of the evidence, that the driver of the auto, Mr. Ted Gager, was in no way negligent in causing this accident. Negligence means the failure to exercise that degree of care that a reasonably prudent person would have exercised under the same circumstances.
"The city of Detroit need not show that Mr. Gager did not use that degree of care. Mr. Kellstrom and his attorney must show you that Mr. Gager did use that degree of care, and unless you are convinced that Mr. Gager did use that care that a reasonably prudent person would have used under the same circumstances you must assume that Mr. Gager was negligent and if Mr. Gager was negligent, then Mr. Kellstrom and his attorney must convince you that such negligence, if any, in no way contributed to the causing of this accident, so that, unless you are convinced that Mr. Gager was not guilty of any negligent act contributing to the causing of this accident, *Page 437 
your verdict must be for the defendant, city of Detroit, and in form, no cause of action.
"Preponderance of the evidence means evidence that is more convincing to you than that evidence offered against it. So that in this case, Mr. Kellstrom and his attorney must convince you by more convincing evidence than the city of Detroit offers here, that the driver of this auto, Mr. Ted Gager, used the same degree of care to prevent this accident that a reasonable, prudent person would have used under the same circumstances."
The court repeatedly instructed the jury that theplaintiff had to show that he was not guilty of negligence contributing toward the accident, but failed to point out that plaintiff also had to show that the driver was not guilty of contributory negligence. Under the instruction given by the court, the jury could well ignore want of care on the part of the driver, for they were not told that negligence of the driver, if any, was imputed to plaintiff, and that plaintiff must not only show due care upon his own part, but as well due care upon the part of the driver.
The following instruction did not cover the point:
"He must establish further that he did nothing or that there was nothing done in operating the automobile which was negligent, known in law as contributory negligence. In other words, he must establish the fact that the defendant was negligent and that he was guilty of no negligence. If the jury finds from the testimony in this case that the plaintiff was guilty of negligence to such a degree that would assist or help to bring about the injuries sustained at that time, then the plaintiff in this case cannot recover."
A new trial should be granted. Costs to await the result.
NORTH, J., concurred with WIEST, C.J. The late Justice FELLOWS took no part in this decision. *Page 438